Citation Nr: 0010396
Decision Date: 05/30/00	Archive Date: 09/08/00

DOCKET NO. 98-17 667A              DATE MAY 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

ORDER

The following corrections are made in a decision issued by the
Board in this case n April 19, 2000.

Under "FINDINGS OF FACT," add the following sentence to end of the
second full paragraph on page 2: "The marriage certificate reflects
that the veteran and Brenda were married on May 21, 1988."

Under "CONCLUSION OF LAW," line 1, page 2, "May 1, 1988" is
corrected to read "May 21, 1988."

On line 18, page 7, "in May 1988" is corrected to read "on May 21,
1988."

Under "ORDER," line 1, page 8, "May 1, 1988" is corrected to read
"May 21, 1988."

Deborah W. Singleton 
Member, Board of Veterans' Appeals



- 2 -





Citation Nr: 0010396  
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 667A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date for an award of additional 
compensation for a spouse prior to October 1, 1998.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

By award action in October 1998, the Regional Office (RO) 
assigned October 1, 1998 as the effective date for the award 
of additional compensation for the veteran's spouse.  The 
veteran perfected a timely appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1. In February 1989, the RO requested a certified copy of the 
veteran's marriage certificate.

2. A certified copy of the marriage certificate was received 
in April 1989, along with a declaration of marital status 
form, which included information concerning the previous 
marriages of the veteran's spouse.

3. By letter dated June 1989, the RO requested that the 
veteran provide clarifying information concerning his 
wife's previous marriages.  No response was received.

4. In October 1998, the veteran submitted information showing 
he had remarried in May 1988.


CONCLUSION OF LAW

An effective date of May 1, 1988 is warranted for the award 
of additional compensation for the veteran's spouse.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.204, 3.205, 
3.401(b) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Of record is a copy of a divorce decree showing that the 
veteran and Doreen were divorced in 1985.

In a Statement in Support of Claim dated November 1988, the 
veteran indicated that he had remarried.  A copy of his 
divorce decree was also received.

A marriage certificate disclosing that the veteran had 
married [redacted] was received in January 1989.

By letter dated February 1989, the RO requested that the 
veteran submit an original or certified copy of his marriage 
certificate, and that copies were not acceptable.

By letter dated March 1989, the RO requested that the veteran 
complete Department of Veterans Affairs (VA) Form 21-686c, 
Declaration of Marital Status, and that he should furnish the 
full name, date and place of birth of each of his children, 
and the name and address of the person having custody.

VA Form 21-686c, Declaration of Marital Status, was received 
in April 1989.  It was signed by the veteran's wife and 
listed information concerning her previous marriages, 
including the names of her previous spouses, the dates of the 
marriages and divorces, and where they each occurred.  A 
certified copy of the veteran's marriage certificate 
reflecting his marriage to [redacted] was also received.

In a letter dated June 1989, the RO noted that it had 
requested information that was necessary for the processing 
of her claim, but that a complete reply had not been 
received.  It was indicated that the veteran did not submit a 
properly completed VA Form 21-686c, and that he was to 
complete all questions on the form.  He was also advised to 
submit all certified or original divorce decrees from the 
previous marriages of his spouse.  

No response was received from the veteran.

In October 1998, the veteran submitted a VA Form 686c showing 
that he married [redacted] on May 21, 1988.  He provided 
information concerning his previous marriage, but not for the 
previous marriages of his spouse.  In addition, a copy of his 
marriage certificate to [redacted] was received.  

By award action in October 1998, the veteran was awarded 
additional compensation for his spouse, effective October 1, 
1998.

Analysis

Except as provided in paragraph (a)(2) of this section, VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the written statement 
of a claimant as proof of marriage, dissolution of a 
marriage, birth of a child, or death of a dependent, provided 
that the statement contains: the date (month and year) and 
place of the event; the full name and relationship of the 
other person to the claimant; and, where the claimant's 
dependent child does not reside with the claimant, the name 
and address of the person who has custody of the child. In 
addition, a claimant must provide the social security number 
of any dependent on whose behalf he or she is seeking 
benefits (see § 3.216). 

VA shall require the types of evidence indicated in §§ 3.205 
through 3.211 where: the claimant does not reside within a 
state; the claimant's statement on its face raises a question 
of its validity; the claimant's statement conflicts with 
other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question. 

The classes of evidence to be furnished for the purpose of 
establishing marriage, dissolution of marriage, age, 
relationship, or death, if required under the provisions of 
paragraph (a)(2), are indicated in §§ 3.205 through 3.211 in 
the order of preference. Failure to furnish the higher class, 
however, does not preclude the acceptance of a lower class if 
the evidence furnished is sufficient to prove the point 
involved. 

Photocopies of documents necessary to establish birth, death, 
marriage or relationship under the provisions of §§ 3.205 
through 3.215 of this part are acceptable as evidence if the 
Department of Veterans Affairs is satisfied that the copies 
are genuine and free from alteration. Otherwise, VA may 
request a copy of the document certified over the signature 
and official seal of the person having custody of such 
record.  38 C.F.R. § 3.204.

Marriage is established by one of the following types of 
evidence: 

(1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record. 

(2) Official report from service department as to marriage 
which occurred while the veteran was in service. 

(3) The affidavit of the clergyman or magistrate who 
officiated. 

(4) The original certificate of marriage, if the Department 
of Veterans Affairs is satisfied that it is genuine and free 
from alteration. 

(5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony. 

(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived. 

(7) Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred. 

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid. Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205.

The validity of a divorce decree regular on its face, will be 
questioned by the VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206 
(1999).

An award of additional compensation based on marriage shall 
be the date of the marriage, if the evidence of the event is 
received within 1 year of the event; otherwise, date notice 
is received of the dependent's existence, if evidence is 
received within 1 year of the VA's request.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.401(b).

As noted in the regulations set forth above, under many 
circumstances, the VA is authorized to accept the written 
statement of a veteran as to proof of marriage.  The 
exceptions set forth in 38 C.F.R. § 3.204(a)(2) are not 
applicable in this case.  In this regard, it is noted that 
following the RO's requests for additional information in 
February and March 1989, a certified copy of the veteran's 
marriage certificate reflecting his marriage to [redacted] was 
received.  It is also significant to point out that in the 
accompanying VA Form 686c, information was provided 
concerning the previous marriages of the veteran's spouse.  
It must be observed that the regulation requires the a 
claimant submit proof of his marriage.  The veteran clearly 
complied with this by his submission of a certified copy of 
his marriage certificate.  In addition, he needed to provide 
information concerning his previous marriage and those of 
[redacted].  The Board acknowledges that his divorce decree is of 
record.  While it is true that the veteran has never 
furnished the divorce decree for [redacted]'s previous marriages, 
the requisite information was furnished in 1989.  In 
addition, the fact remains that the RO proceeded to award the 
veteran additional benefits for a spouse in 1998 on 
essentially the same information as was of record in 1989.  
In this case, there was no basis under the provisions of 
38 C.F.R. § 3.204(a)(2) to require the types of proof set 
forth under 38 C.F.R. §§ 3.205 and 3.206.  The Board 
concludes, accordingly, that the evidence submitted by the 
veteran in early 1989 which demonstrated that he had 
remarried in May 1988 was sufficient.  Since all the 
requisite information was of record within one year of his 
marriage to [redacted], the veteran is entitled to an effective 
date of May 1988 for additional compensation for [redacted].



ORDER

An effective date of May 1, 1988 for an award of additional 
compensation for a spouse is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



           
     Deborah W. Singleton 
     Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


